                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



CHRISTOPHER SCOTT,,

      Petitioner,

v.                                                        4:19cv456–WS/EMT

MARK S. INCH,

      Respondent.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 27) docketed May 13, 2021. The magistrate judge recommends that the

petitioner’s petition for writ of habeas corpus (ECF No. 1) be denied. The

petitioner has filed no objections to the report and recommendation.

      Having reviewed the record, this court has determined that the magistrate

judge's report and recommendation should be adopted. Accordingly, it is

ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 27) is

hereby ADOPTED and incorporated by reference into this order.
                                                                              Page 2 of 2


      2. The petitioner’s petition for writ of habeas corpus (ECF No. 1) is

DENIED.

      3. The clerk shall enter judgment stating: “Petitioner’s petition for writ of

habeas corpus is denied.”

      4. A certificate of appealability is DENIED.

      DONE AND ORDERED this             24th    day of      June    , 2021.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
